IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-89,752-01 AND WR-89,752-02


                          EX PARTE JAIME CUELLAR, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. 070471-01-D-WR AND 070472-01-D-WR
              IN THE 320TH DISTRICT COURT FROM POTTER COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of tampering with or fabricating physical evidence and possession

of a controlled substance and was sentenced to imprisonment. He filed these applications for writs

of habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to appeal the convictions through no fault

of his own. The trial court has made findings and recommends that Applicant be granted late appeals.

Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim.

App. 2003). The findings and recommendation are supported by the record.

       Relief is granted. Applicant may file out-of-time notices of appeal for his convictions in
                                                                                                      2

cause numbers 070471-D and 070472-D from the 320th District Court of Potter County. Within ten

days from the date of this Court’s mandate, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him on direct appeal. All deadlines shall be calculated as if Applicant was

sentenced on the date of this Court’s mandate. Should Applicant decide to appeal, he must file

written notices of appeal in the trial court within thirty days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 15, 2020
Do not publish